Case 1:15-cv-00152-RGA Document 550 Filed 02/15/19 Page 1 of 2 PageID #: 42993



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BIO-RAD LABORATORIES, INC. and
 THE UNIVERSITY OF CHICAGO,

         Plaintiffs,

         v.                                         C.A. No. 15-152-RGA

 10X GENOMICS, INC.,

         Defendant.

                       SUBMISSION OF SUBSTITUTE TRIAL EXHIBITS

P U R S U A N T T O the Court’s Memorandum Order of February 11, 2019 (the “Order,” D.I.

549), Defendant 10X Genomics, Inc. submits the attached copies of PTX 333 and PTX 341 to be

substituted for the versions admitted into the evidentiary record during the trial held in this action

from November 5, 2018, to November 13, 2018. The attached exhibits have been prepared in

accordance with the Court’s instructions in the Order.



Of Counsel:                                         /s/ Alexandra M. Ewing
                                                    Frederick L. Cottrell, III (#2555)
E. Joshua Rosenkranz                                Jason J. Rawnsley (#5379)
Melanie L. Bostwick                                 Alexandra M. Ewing (#6407)
Elizabeth R. Moulton                                RICHARDS, LAYTON & FINGER, P.A.
ORRICK HERRINGTON & SUTCLIFFE LLP                   920 North King Street
51 West 52nd Street                                 Wilmington, DE 19801
New York, NY 10019-6142                             (302) 651-7550
(212) 506-5380                                      cottrell@rlf.com
                                                    rawnsley@rlf.com
Matthew Powers                                      ewing@rlf.com
Azra Hadzimehmedovic
Robert Gerrity                                      Attorneys for Defendant 10X Genomics, Inc.
TENSEGRITY LAW GROUP LLP
555 Twin Dolphin Drive
Suite 650
Redwood Shores, CA 94065
(650) 802-6000
Case 1:15-cv-00152-RGA Document 550 Filed 02/15/19 Page 2 of 2 PageID #: 42994



David I. Gindler
Alan J. Heinrich
Lauren N. Drake
Elizabeth C. Tuan
IRELL & MANELLA LLP
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067-4276
(310) 277-1010

DATED: February 15, 2019




                                      2
